TODD, Justice.
Defendant was found guilty by a district court jury of a charge of attempted first-degree murder, Minn.Stat. §§ 609.17 and 609.185(1) (1978), and was sentenced by the trial court to a prison term of 1-20 years. On this appeal from judgment of conviction, defendant contends (1) that the evidence adduced at trial mandated a verdict of not guilty by reason of mental illness, (2) that she was prejudiced by evidence elicited by the prosecutor in violation of the omnibus hearing order, and (3) that the trial court prejudicially erred in failing to submit, on its own, lesser offenses. We affirm.
There is no merit to defendant’s contention that the evidence of mental illness adduced at trial mandated a verdict of not guilty by reason of mental illness. State v. Carpenter, 282 N.W.2d 910 (Minn.1979); State v. Hoskins, 292 Minn. 111, 193 N.W.2d 802 (1972).
The prosecutor’s elicitation of evidence in violation of the omnibus court’s order was apparently not intentional, was not objected to, and clearly was not prejudicial to defendant. Under the circumstances, a reversal on this ground is not required. State v. Schallock, 281 N.W.2d 186 (Minn.1979).
Defendant’s contention that the trial court erred in failing to submit lesser offenses raises an issue which must be deemed to have been forfeited since the record fails to establish that defendant requested submission of lesser offenses or objected to their nonsubmission. State v. Wybierala, 290 N.W.2d 603 (Minn.1980).
Affirmed.